Citation Nr: 0114330	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-15 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include the issue of whether the October 1999 
rating action that denied service connection for a low back 
disability is final.

2.  Entitlement to service connection for a left knee 
disability, to include the issue of whether the October 1999 
rating action that denied service connection for a left knee 
disability is final.

3.  Entitlement to service connection for a left hip 
disability, to include the issue of whether the October 1999 
rating action that denied service connection for a left hip 
disability is final.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from January 1955 to March 
1957.

The veteran filed his initial claim for Department of 
Veterans Affairs (VA) compensation in July 1999, alleging 
entitlement to service connection for a left knee disability, 
a left hip disability, and a ruptured disc in his back.  By a 
rating decision in October 1999, the VA Regional Office (RO) 
in Huntington, West Virginia, denied entitlement to service 
connection for a left knee disability, a left hip disability, 
and a back disorder.  The basis of such denials was that the 
veteran's claims were not well grounded.  The veteran was 
notified of that decision by a letter of November 1999, 
whereby he was also advised of his appellate rights.

In January 2000, the veteran filed a VA Form 21-4138, 
Statement in Support of Claim, wherein he offered the 
following:

I wish to reopen my service connected claim based 
upon new evidence.

By its rating decision of May 2000, the RO denied again 
denied service connection for a chronic low back disability, 
a left knee disability, and a left hip disability, finding 
that the claims advanced were not well grounded.  A Notice of 
Disagreement as to the May 2000 rating decision was filed in 
June 2000, and a Statement of the Case was issued in June 
2000.  A substantive appeal was filed in July 2000 with no 
hearing requested.


REMAND

In this case, the claims for service connection for low back, 
left knee, and left hip disorders were adjudicated on a de 
novo basis by the RO in its rating decision of May 2000, 
without regard to its October 1999 action and the question of 
whether finality attached thereto.  It is noted, however, 
that the Board is required for jurisdictional purposes to 
render an independent determination as to whether new and 
material evidence has been submitted to reopen a prior claim 
that has become final.  See Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).

Upon review of the record in this case, the RO has not 
determined whether finality attached to its October 1999 
decision.  There was a notice letter to the veteran of this 
rating decision in November 1999, and, subsequently, in 
January 2000, the veteran submitted a statement indicating 
that he wished to reopen his service connection claim based 
upon new evidence, and did submit some evidence.  Thereafter, 
in May 2000, the veteran's claims were denied de novo in May 
2000, and in June 2000, the veteran submitted a Notice of 
Disagreement specifically to the May 2000 rating decision, 
and an appeal was perfected.  The January 2000 statement was 
submitted during the appeal period for the October 1999 
rating decision; however, the veteran stated he was filing a 
claim to reopen and no disagreement with the October 1999 
rating decision was communicated.  Furthermore, the June 2000 
Notice of Disagreement specifically referenced only the May 
2000 rating action.  Therefore, it is unclear whether the 
current appeal stems from the October 1999 rating decision or 
the May 2000 rating decision and, in this case, the RO must 
initially determine whether the October 1999 rating decision 
is final.  

If it is determined that the October 1999 rating decision 
that denied service connection for low back, left knee, and 
left hip disorders was final, the RO should proceed with the 
claim on the basis of ascertaining whether new and material 
evidence has been submitted.  However, if it is determined 
that the October 1999 rating decision is not final, and the 
current appeal stems from this rating decision, the RO should 
treat the claims on a de novo basis.  

In either case, consideration must be accorded a significant 
change in the law that was effectuated during the pendency of 
this appeal.  Specifically, on November 9, 2000, the 
President of the United States signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
and expanded the obligations of VA with respect to the duty 
to assist, and superseded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
denial on the basis of the absence of a well-grounded claim 
is no longer possible.  As the veteran's claims were not 
adjudicated under the applicable legal framework, then he may 
not have been fully informed of the requirements of the 
claims advanced and, as a result, he may have been denied the 
opportunity to submit all applicable evidence or formulate 
appropriate argument on appeal to the Board.  It thus would 
be potentially prejudicial to the veteran were the Board to 
proceed to issue a merits-based decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

Based on the foregoing, it is determined that additional 
development is needed for compliance with the VA's duty-to-
assist obligation.  Accordingly, this matter is REMANDED to 
the RO for the following actions:

1.  The RO should determine whether 
finality has attached to its rating 
decision of October 1999, denying 
entitlement to service connection for low 
back, left knee, and left hip disorders.  
Based on the outcome of that 
determination, the RO should then inform 
the veteran of the issues on appeal.  
Specifically, if the RO's determination 
in October 1999 is found to have become 
final, then the RO should advise the 
veteran that the pending issues are that 
of whether new and material evidence has 
been presented to reopen the claims.  If 
on the other hand the RO finds that the 
October 1999 decision was not final, the 
veteran should be informed that the 
pending claims are to be considered 
without regard to the finality of any 
prior rating action.

2.  Regardless of the outcome of the 
determination requested in the first 
indented paragraph above, the RO must 
review the claims file and ensure that all 
notification and development actions 
required by the VCAA are completed with 
the issues on appeal.  In particular, the 
RO should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

3.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claims to reopen for service 
connection for low back, left knee, and 
left hip disorders, or alternatively, his 
original claims therefor, including 
medical opinions as to diagnoses, causes, 
and dates of onset, and/or lay statements 
by family members or others.  The RO 
should also advise the veteran of his 
right to submit any additional argument 
and/or evidence in support of those 
claims.  Such evidence may be of a lay or 
medical variety, including but not 
limited to copies of service medical or 
personnel records he may hold in his 
possession; statements from service 
medical personnel; "buddy" certificates 
or affidavits from fellow service 
persons; employment or retirement 
physical examinations; medical evidence 
from hospitals, clinics, and private 
physicians by which or by whom the 
veteran may have been treated; letters 
written during service; photographs; 
pharmacy prescription records; or 
insurance examinations.  Such evidence 
should be relevant to the question of the 
service incurrence or aggravation of the 
veteran's claimed low back, left knee, 
and left hip disorders.

4.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who have evaluated and/or 
treated him for low back, left knee, 
and/or left hip disorders prior to, 
during, and after his discharge from 
military service, including I. F. 
Hartman, M.D., and the Clarksburg, West 
Virginia VA Medical Center.  The veteran 
should also be asked to provide details 
and any documentary evidence he has in 
his possession with respect to a claim in 
July 1978 regarding the Order of the 
United Commercial Travelers of America, 
as noted in the records already received 
from Dr. Hartman.  The approximate dates 
of any such evaluation or treatment 
should also be provided, to the extent 
possible.  

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
copies of the evaluation and treatment 
records not already on file from those 
medical professionals or institutions 
referenced in connection with the 
aforementioned request.  Any and all VA 
treatment records must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  Such 
records, once obtained, must then be 
added to the claims folder.  

5.  Upon the completion of the foregoing 
development, the RO should, depending on 
the outcome of the determination 
requested in the first indented 
paragraph, adjudicate the question of 
whether new and material evidence has 
been presented to reopen the veteran's 
previously denied claims of entitlement 
to service connection for low back, left 
knee, and left hip disorders, on the 
basis of all the evidence on file and all 
governing legal authority, including the 
VCAA.  In the event that new and material 
evidence is found to have been submitted 
to reopen the claims, then the RO should 
initiate those actions in the indented 
paragraphs which follow.  If new and 
material evidence is not found to have 
been presented, the veteran and his 
representative should be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.  

6.  In the event that new and material 
evidence is found by the RO to have been 
submitted to reopen the veteran's claims, 
or if the RO determines that the rating 
decision of October 1999 is not final, 
the veteran is to be afforded a VA 
orthopedic examination in order to 
ascertain the nature and etiology of his 
claimed low back and left hip disorders.  
Also, if the veteran presents competent 
medical evidence of a current left knee 
disability, the left knee should also be 
examined.

The veteran's claims folder in its 
entirety, including a copy of this 
remand, is to be furnished to the 
examiner prior to any evaluation of the 
veteran for use in the study of this 
case.  Such examination is to include a 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation.  Any 
indicated diagnostic studies must also be 
accomplished if deemed warranted by the 
examiner.  All diagnoses are then to be 
fully set forth.

The examiner is asked to offer a 
professional opinion, with full 
supporting rationale, as to the 
following:  

Whether it is at least as 
likely as not that a low back, 
left hip, and/or left knee 
disorder had its onset during 
the veteran's period of 
military service or is 
otherwise the result of an 
event occurring in service?

Use by the examiner of the 
italicized standard of proof in 
formulating a response is 
requested.  

7.  Thereafter, the RO should review the 
examination report.  If it is not in 
complete compliance with the instructions 
provided above, appropriate action should 
be taken to return such examination for 
any and all needed action.  

8.  Lastly, and only if the examination 
requested above was required, the RO 
should then adjudicate the merits of the 
veteran's reopened claims for service 
connection or, as applicable, should 
readjudicate the veteran's original 
claims therefor, based on all the 
evidence on file and all governing legal 
authority, including the VCAA and all 
pertinent case law.  If the benefits 
sought on appeal are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case which should include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.  

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claims in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, these claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the 


Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-
38.03.   



		
	Brian J. Milmoe
	Acting Member, Board of Veterans' 
Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



